Title: To George Washington from John Stake, 14 July 1789
From: Stake, John
To: Washington, George


The Memorial of John Stake of the City of New York
Most respectfully ShewethJuly 14th 1789 
That your Memorialist being actuated by Motives of Patriotism for the Liberty’s of his Country; entred at an early period during the late War into her Service, in which he continued untill the Gracious Governor of the Universe crown’d the Contest with Fame and Independence.
Impell’d by similar Motives which led your Memorialist to the Field at the risque of his Life and from the Bosom of his affectionate Parents, who for their Political Principles for Freedom experienced a total loss of Property from a Cruel and Relentless Britis[h] Army and their adherents by which your Memorialist is deprived of the Prospects and means that flaterr’d him in his early years and obliges him to have recourse to a Character whose virtues are unparall’d in History He forbears mentioning his Services and present Situation and apply’s in Silence to the Benevolence of your Excellency’s breast.
In the various offices to be establish’d under the new Government and particular the Customs your Memorialist should be deem’d meritted too, your Excellency may be assured of the utmost Integrity in its Discharge And your Memorialist as in duty bound &c.

Jno. Stake

